                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 1 of 25 Page ID
                                                                                                                                                    #:2345



                                                                                                                      1 JOHN C. MANLY (State Bar No. 149080)
                                                                                                                        jmanly@manlystewart.com
                                                                                                                      2 TAYLOR RAYFIELD (State Bar No. 272300)
                                                                                                                        trayfield@manlystewart.com
                                                                                                                      3 COURTNEY P. PENDRY (State Bar No. 327382)
                                                                                                                        cpendry@manlystewart.com
                                                                                                                      4 MANLY STEWART FINALDI
                                                                                                                        19100 Von Karman Avenue, Suite 800
                                                                                                                      5 Irvine, California 92612
                                                                                                                        Telephone: (949) 252-9990
                                                                                                                      6 Facsimile: (949) 252-9991
                                                                                                                      7 Attorneys for Plaintiff
                                                                                                                      8                       UNITED STATES DISTRICT COURT
                                                                                                                      9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                     10
                                                                                                                     11 JANE ROE,                                   Case No. 2:20-cv-11064-FMO-MRW
MANLY STEWART FINALDI




                                                                                                                     12              Plaintiff,                     DISCOVERY MATTER
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13        v.                                   JOINT STIPULATION OF
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                                                                    DISCOVERY DISPUTE RE JANE
                                                                                                                     14 YASIEL PUIG, and DOES 1-10,                 ROE'S OBJECTIONS TO
                                                                                                                        inclusive,                                  SUBPOENAS FOR EMPLOYMENT
                                                                                                                     15                                             AND FINANCIAL RECORDS
                                                                                                                                   Defendant.                       ISSUED BY DEFENDANT YASIEL
                                                                                                                     16                                             PUIG
                                                                                                                     17                                             Date:      September 8, 2021
                                                                                                                                                                    Time:      9:30 a.m.
                                                                                                                     18                                             Courtroom: 550
                                                                                                                     19                                             Fact Discovery Cutoff:   Oct. 11, 2021
                                                                                                                                                                    Expert Discovery Cutoff: Dec. 25, 2021
                                                                                                                     20                                             Pre-Trial Conference:    April 15, 2022
                                                                                                                     21                                             Trial Date:                 May 3, 2022
                                                                                                                     22
                                                                                                                     23
                                                                                                                     24
                                                                                                                     25
                                                                                                                     26
                                                                                                                     27
                                                                                                                     28

                                                                                                                                        JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 2 of 25 Page ID
                                                                                                                                                    #:2346



                                                                                                                      1                                       TABLE OF CONTENTS
                                                                                                                                                                                                                                    Page
                                                                                                                      2
                                                                                                                      3 I.       SUMMARY OF THE ACTION AND COUNTERCLAIMS .......................... 1
                                                                                                                      4 II.      FACTS RELEVANT TO THE DISPUTED DISCOVERY;
                                                                                                                                 STATEMENT OF COMPLIANCE WITH LOCAL RULE 37-1 .................... 1
                                                                                                                      5
                                                                                                                          III.   INTRODUCTORY STATEMENTS ................................................................ 2
                                                                                                                      6
                                                                                                                                 A.      Jane Roe's Introductory Statement .......................................................... 2
                                                                                                                      7
                                                                                                                                 B.      Puig's Introductory Statement ................................................................. 3
                                                                                                                      8
                                                                                                                          IV.    THE DISCOVERY REQUESTS AND RESPONSES AT ISSUE .................. 4
                                                                                                                      9
                                                                                                                          V.     JANE ROE'S CONTENTIONS ........................................................................ 4
                                                                                                                     10
                                                                                                                                 A.      The Court Must Quash Puig's Subpoenas ............................................... 4
                                                                                                                     11
                                                                                                                                         1.      Puig Seeks Privacy-Protected Documents That Are Neither
MANLY STEWART FINALDI




                                                                                                                     12                          Relevant Nor Proportionate to the Needs of the Case. ................. 4
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13                  2.      Production of These Highly-Sensitive, Irrelevant Records
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                                                 Would Severely and Unnecessarily Infringe Upon
                                                                                                                     14                          Plaintiff's Privacy Rights. ............................................................. 7
                                                                                                                     15          B.      A Protective Order is Necessary to Protect Jane Roe If the Motion
                                                                                                                                         to Quash Is Not Granted........................................................................ 10
                                                                                                                     16
                                                                                                                                         1.      The Court Has the Power to Grant This Protective Order ......... 10
                                                                                                                     17
                                                                                                                                         2.      Good Cause Exists to Issue A Protective Order ......................... 11
                                                                                                                     18
                                                                                                                          VI.    PUIG'S CONTENTIONS ................................................................................ 12
                                                                                                                     19
                                                                                                                                 A.      Puig Does Not Oppose Modification of the Protective Order to
                                                                                                                     20                  Designate Financial Records Confidential. .......................................... 12
                                                                                                                     21          B.      The Subpoenas Seek Relevant Documents. .......................................... 13
                                                                                                                     22 VII. The Responsive Documents are Proportional to the Needs of the Case. ........ 17
                                                                                                                     23          A.      Countervailing Interests Outweigh the Privacy Interests at Issue. ....... 19
                                                                                                                     24
                                                                                                                     25
                                                                                                                     26
                                                                                                                     27
                                                                                                                     28

                                                                                                                                                                                i
                                                                                                                                              JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 3 of 25 Page ID
                                                                                                                                                    #:2347



                                                                                                                      1                                        TABLE OF AUTHORITIES
                                                                                                                      2
                                                                                                                                                                                                                                     Page(s)
                                                                                                                      3
                                                                                                                      4 Cases
                                                                                                                      5 Barsamian v. City of Kingsburg,
                                                                                                                      6    2008 WL 2168996 (E.D. Cal. 2008) ..................................................................... 19
                                                                                                                        Bd. of Trs. v. Superior Court,
                                                                                                                      7    (1981) 119 Cal.App.3d 516 ........................................................................... 8, 9, 11
                                                                                                                      8 Blankenship v. Hearst Corp.,
                                                                                                                           519 F.2d 418 (9th Cir. 1975) ................................................................................. 13
                                                                                                                      9 Breed v. U.S. Dist. Court of Northern Dist. of Cal.,
                                                                                                                     10    542 F.2d 1114 (9th Cir. 1976) ................................................................................. 7
                                                                                                                        Britt v. Superior Court,
                                                                                                                     11    (1978) 20 Cal.3d 844 ....................................................................................... 11, 19
MANLY STEWART FINALDI




                                                                                                                     12 Cobb v. Superior Court,
                                                                                                                           (1979) 99 Cal.App.3d 543 ....................................................................................... 8
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 Cook v. Yellow Freight System, Inc.,
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14    132 F.R.D. 548 (E.D. Cal. 1990) ........................................................................... 19
                                                                                                                        Davis v. Kelly Services, Inc.,
                                                                                                                     15    2017 WL 10562943 (C.D. Cal. 2017) ................................................................... 19
                                                                                                                     16 Davis v. Superior Court,
                                                                                                                           7 Cal.App.4th 1008 (1992) ...................................................................................... 6
                                                                                                                     17 El Dorado Savings & Loan Association v. Superior Court,
                                                                                                                     18    (1987) 190 Cal.App.3d 342 ............................................................................... 8, 11
                                                                                                                        Evans v. Affiliated Computer Services, Inc.,
                                                                                                                     19    2014 WL 12600831 (C.D. Cal. May 9, 2014) ........................................... 15, 17, 19
                                                                                                                     20 Fortunato v. Superior Court,
                                                                                                                           (2003) 114 Cal.App.4th 475 .............................................................................. 8, 11
                                                                                                                     21 Frontline Medical Associates, Inc. v. Coventry Health Care,
                                                                                                                     22    263 F.R.D. 567 (C.D. Cal. 2009)........................................................................... 15
                                                                                                                        Glenmede Tr. Co. v. Thompson,
                                                                                                                     23    56 F.3d 476 (3rd Cir. 1995) ................................................................................... 11
                                                                                                                     24 Heda v. Superior Court,
                                                                                                                           (1990) 225 Cal.App.3d 525 ................................................................................... 11
                                                                                                                     25 Hill v. Nat'l Collegiate Athletic Ass'n,
                                                                                                                     26    865 P.2d 633 (Cal. 1994) ..................................................................................... 8, 9
                                                                                                                        In re Roman Cath. Archbishop of Portland in Oregon,
                                                                                                                     27    661 F.3d 417 (9th Cir. 2011) ................................................................................. 11
                                                                                                                     28

                                                                                                                                                                                   ii
                                                                                                                                                JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 4 of 25 Page ID
                                                                                                                                                    #:2348



                                                                                                                      1 Laub v. Horbaczewski,
                                                                                                                          331 F.R.D. 516 (C.D. Cal. 2019)......................................................................... 6, 7
                                                                                                                      2
                                                                                                                        Mendez v. Superior Court,
                                                                                                                      3   206 Cal.App.3d 557 (1988) ..................................................................................... 6
                                                                                                                        Peck v. County of Orange,
                                                                                                                      4
                                                                                                                          2020 WL 4218223 (C.D. Cal. July 10, 2020) ........................................... 15, 17, 19
                                                                                                                      5 Phillips v. General Motors Corp.,
                                                                                                                          307 F.3d 1206 (9th Cir. 2002) ............................................................................... 10
                                                                                                                      6
                                                                                                                        Pioneer Elecs. (USA), Inc. v. Superior Court,
                                                                                                                      7   150 P.3d 198 (Cal. 2007) ..................................................................................... 8, 9
                                                                                                                      8 Roberts v. Gulf Oil Corp.,
                                                                                                                          147 Cal.App.3d 770 (1983) ................................................................................... 19
                                                                                                                      9 Seattle Times Co. v. Rhinehart,
                                                                                                                     10   467 U.S. 20 (1984)................................................................................................. 11
                                                                                                                        Somers v. Digital Realty Trust, Inc.,
                                                                                                                     11   2017 WL 2954909 (C.D. Cal. 2017 Jul. 11, 2017) ............................................... 15
MANLY STEWART FINALDI




                                                                                                                     12 Soto v. City of Concord,
                                                                                                                          162 F.R.D. 603 (N.D. Cal. 1995) ............................................................................ 6
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 Superior Communs. v. Earhugger, Inc.,
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14   257 F.R.D. 215 (C.D. Cal., 2009).......................................................................... 13
                                                                                                                        Vinson v. Superior Court,
                                                                                                                     15   43 Cal.3d 833 (Cal. 1987) ..................................................................................... 19
                                                                                                                     16 Williams v. Superior Court,
                                                                                                                          398 P.3d 69 (Cal. 2017) ........................................................................................... 8
                                                                                                                     17 Young v. U.S.,
                                                                                                                     18   149 F.R.D. 199 (S.D. Cal. 1993) ............................................................... 15, 17, 19

                                                                                                                     19 Statutes
                                                                                                                     20 Cal. Civ. Code § 3295(c) ............................................................................................. 8
                                                                                                                        California Constitution, Article 1 ................................................................................ 8
                                                                                                                     21
                                                                                                                        California Constitution, Article 1, Section 1 ............................................................... 7
                                                                                                                     22
                                                                                                                           Rules
                                                                                                                     23
                                                                                                                        Fed. R. Civ. P. 26(a)(1)(A)(iii) .................................................................................. 15
                                                                                                                     24 Fed. R. Civ. P. 26(a)(1)(iii).................................................................................. 15, 17
                                                                                                                     25 Fed. R. Civ. P. 26(b)(1) ..................................................................... 3, 4, 7, 13, 15, 17
                                                                                                                        Fed. R. Civ. P. 26(b)(2)(C)(iii) .................................................................................... 4
                                                                                                                     26 Fed. R. Civ. Pro. 26(c)(1) .................................................................................... 10, 13
                                                                                                                     27 Fed.R.Civ.Pro. 26(c) .................................................................................................. 10
                                                                                                                        Federal Rule of Evidence 401.................................................................................. 4, 5
                                                                                                                     28

                                                                                                                                                                                     iii
                                                                                                                                                 JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 5 of 25 Page ID
                                                                                                                                                    #:2349



                                                                                                                      1 Rule 26 ................................................................................................. 5, 13, 14, 15, 17
                                                                                                                      2 Other Authorities
                                                                                                                      3 2 1
                                                                                                                      4 L.R. 37 ......................................................................................................................... 1
                                                                                                                        United States v. McGraw-Hill Companies, Inc.,
                                                                                                                      5   2014 WL 164738 (C.D. Cal., 2014) ...................................................................... 13
                                                                                                                      6
                                                                                                                      7
                                                                                                                      8
                                                                                                                      9
                                                                                                                     10
                                                                                                                     11
MANLY STEWART FINALDI




                                                                                                                     12
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14
                                                                                                                     15
                                                                                                                     16
                                                                                                                     17
                                                                                                                     18
                                                                                                                     19
                                                                                                                     20
                                                                                                                     21
                                                                                                                     22
                                                                                                                     23
                                                                                                                     24
                                                                                                                     25
                                                                                                                     26
                                                                                                                     27
                                                                                                                     28

                                                                                                                                                                                         iv
                                                                                                                                                  JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 6 of 25 Page ID
                                                                                                                                                    #:2350



                                                                                                                      1        Pursuant to L.R. 37-2, the parties hereby submit this Joint Stipulation (the
                                                                                                                      2 "Motion") regarding Defendant Yasiel Puig's ("Puig") subpoenas duces tecum issued
                                                                                                                      3 to (1) Business A, (2) Business B (3) Business C, (4) Business D, and (5) Business
                                                                                                                      4 E 1.
                                                                                                                      5 I.     SUMMARY OF THE ACTION AND COUNTERCLAIMS
                                                                                                                      6        Plaintiff’s operative complaint (the First Amended Complaint or “FAC”)
                                                                                                                      7 asserts four causes of action against Defendant: (1) assault and battery, (2) intentional
                                                                                                                      8 infliction of emotional distress, (3) negligence, and (4) false imprisonment based on
                                                                                                                      9 an alleged sexual encounter between Plaintiff and Defendant during a Lakers game at
                                                                                                                     10 the Staples Center on October 31, 2018. On May 28, 2021, Defendant filed an Answer
                                                                                                                     11 to the FAC denying the allegations and bringing Counterclaims against Plaintiff for
MANLY STEWART FINALDI




                                                                                                                     12 (1) defamation per se and (2) defamation per quod and, on June 17, 2021, Defendant
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 filed a First Amended Answer and Counterclaims asserting the same two causes of
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 action (the “Answer”).
                                                                                                                     15 II.    FACTS RELEVANT TO THE DISPUTED DISCOVERY; STATEMENT
                                                                                                                     16        OF COMPLIANCE WITH LOCAL RULE 37-1
                                                                                                                     17        On July 16, 2021, Puig served Notices of Document Subpoena to Jane Roe's
                                                                                                                     18 personal businesses, Business A, Business B, , Business C, Business D, and Business
                                                                                                                     19 E. Declaration of Taylor Rayfield ("DTR") ¶ 2; Appendix of Puig's Subpoenas at
                                                                                                                     20 Issue. The subpoenas were served electronically via email to Jane Roe's counsel on
                                                                                                                     21 July 15, 2021. DTR ¶ 2. On July 15, 2021, counsel for Jane Roe confirmed receipt of
                                                                                                                     22 the subpoenas and asserted objections thereto. Id. Each subpoena seeks production
                                                                                                                     23 of "the company's income statements, balance sheets, cash flow statements, and
                                                                                                                     24 evidence of all compensation paid to and funds distributed to [Jane Roe] via cash,
                                                                                                                     25
                                                                                                                     26
                                                                                                                          In order to preserve Jane Roe's anonymity, the parties have agreed to substitute the
                                                                                                                          1

                                                                                                                     27 true names of the subpoenaed businesses owed by Jane Roe with the above referenced
                                                                                                                     28 identifiers.

                                                                                                                                                                    1
                                                                                                                                         JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 7 of 25 Page ID
                                                                                                                                                    #:2351



                                                                                                                      1 check, or electronic transfer, including loans, owner draws, dividends, salary and
                                                                                                                      2 expense reimbursements, for the period from January 1, 2016 to the present date." See
                                                                                                                      3 Appendix of Puig's Subpoenas at Issue. Each subpoena has the same production date
                                                                                                                      4 of August 6, 2021 at 5:00 p.m. DTR ¶ 2.
                                                                                                                      5         On July 28, 2021 counsel for Jane Roe and Puig participated in a telephonic
                                                                                                                      6 meet and confer conference to discuss the subpoenas and attempt to resolve the
                                                                                                                      7 dispute informally. DTR ¶ 3. The parties ultimately were not able to resolve their
                                                                                                                      8 disputes, thereby necessitating the instant Motion.
                                                                                                                      9 III.    INTRODUCTORY STATEMENTS
                                                                                                                     10         A.    Jane Roe's Introductory Statement
                                                                                                                     11         This dispute involves subpoenas issued by Puig to (1) Business A, (2) Business
MANLY STEWART FINALDI




                                                                                                                     12 B, (3) Business C, (4) Business D, and (5) Business E. These are all business owned
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 and operated by Jane Roe. However, as discussed infra, Jane Roe does not seek
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 damages from Puig related to past or future loss of earnings or earning capacity.
                                                                                                                     15 Rather, Jane Roe only seeks punitive damages and damages arising from
                                                                                                                     16 emotional/psychological injuries inflicted upon her by Puig's sexual assault (including
                                                                                                                     17 hospital and medical expenses, and past and future mental health treatment, and other
                                                                                                                     18 related incidental expenses).      Nevertheless, by the subject subpoenas, Puig is
                                                                                                                     19 demanding documents that would disclose privacy-protected information contained
                                                                                                                     20 within Jane Roe's financial and employment records. These confidential records have
                                                                                                                     21 no probative value whatsoever to Jane Roe's claims against Puig. Rather, Puig is
                                                                                                                     22 fishing for highly-sensitive information that has no relevance to this action in order to
                                                                                                                     23 embarrass Jane Roe and cause her undue burden.
                                                                                                                     24         Counsel for Jane Roe has gone to great lengths to avoid the instant Motion. As
                                                                                                                     25 a threshold matter, Jane Roe purposely did not include loss of past or future earnings
                                                                                                                     26 or earning capacity in her Rule 26 Disclosures. Exhibit "1" to DTR. Further, Jane Roe
                                                                                                                     27 has provided verified discovery responses wherein she expressly stated she is not
                                                                                                                     28 seeking such damages. Exhibit "2" to DTR. Finally, Jane Roe offered to enter into a

                                                                                                                                                                    2
                                                                                                                                         JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 8 of 25 Page ID
                                                                                                                                                    #:2352



                                                                                                                      1 stipulation confirming that she is not seeking past or future lost earnings or earning
                                                                                                                      2 capacity. Exhibit "3" to DTR. Despite Jane Roe's best efforts to resolve this dispute
                                                                                                                      3 without judicial intervention, Puig continues to improperly seek Jane Roe's financial
                                                                                                                      4 and business records with respect to each of her companies.
                                                                                                                      5        B.     Puig's Introductory Statement
                                                                                                                      6        Roe’s operative pleading seeks recovery of damages for loss of earnings and
                                                                                                                      7 loss of earning capacity. See Declaration of Reed Aljian (“Aljian Decl.”), Ex. B (FAC,
                                                                                                                      8 ECF No. 19), ¶¶ 20, 28, 34, 42; p. 11, ¶¶ 3-4. Her pleading also seeks recovery of
                                                                                                                      9 damages for alleged permanent mental and physical disabilities allegedly caused by
                                                                                                                     10 the incident at issue. Id. at Ex. B, ¶¶ 18-19, 26, 32, 40. And she wishes to present
                                                                                                                     11 evidence and argument regarding how the alleged incident affected her work, ability
MANLY STEWART FINALDI




                                                                                                                     12 to earn income, and ability to attend to business matters. See Declaration of Taylor
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 Rayfield, Ex. 3 (July 26, 2021, email at 2:56 p.m., and Roe’s response at 3:12 p.m.
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 rejecting proposal). Therefore, she placed her earnings and earning capacity at issue.
                                                                                                                     15 To address and defend against these allegations, Puig sought production of her
                                                                                                                     16 financial records, including serving subpoenas to each of her businesses (the
                                                                                                                     17 “Subpoenas”). Roe claims she is not seeking loss of earnings or loss of earning
                                                                                                                     18 capacity, relying upon her Rule 26 Disclosures and discovery responses. However,
                                                                                                                     19 the pleadings establish the scope of discovery. Fed. R. Civ. P. 26(b)(1). Roe is not
                                                                                                                     20 precluded from supplementing or amending her disclosures and discovery responses
                                                                                                                     21 to broaden the relief she is seeking to include the damages she expressly seeks in her
                                                                                                                     22 operative pleading.
                                                                                                                     23        Puig proposed that Roe enter an express waiver of earnings and earning
                                                                                                                     24 capacity damages and a waiver of her right to present evidence and argument relating
                                                                                                                     25 to, among other things, her ability to work and her productivity at work. See Rayfield
                                                                                                                     26 Decl., Ex. 3 (see July 26, 2021, email at 2:56 p.m.). Roe agreed to waive the damages
                                                                                                                     27 but refused to waive the right to present related evidence and argument. See Rayfield
                                                                                                                     28 Decl., Ex. 3 (see July 26, 2021, email at 3:12 p.m.). If she wishes to present evidence

                                                                                                                                                                   3
                                                                                                                                         JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 9 of 25 Page ID
                                                                                                                                                    #:2353



                                                                                                                      1 or argument that Puig’s alleged conduct somehow affected her productivity at work,
                                                                                                                      2 then Puig must be allowed to take discovery relating to that issue, including whether
                                                                                                                      3 the businesses’ financials or her financials suggest that there was no impact on her
                                                                                                                      4 work.
                                                                                                                      5         Puig does not object to including financial records relating to Roe among the
                                                                                                                      6 categories of confidential records. However, Puig does oppose entry of an order
                                                                                                                      7 quashing the Subpoenas. Therefore, Puig respectfully requests that the Court deny the
                                                                                                                      8 motion to quash. As Puig does not oppose modification of the Protective Order (ECF
                                                                                                                      9 No. 94) to address the responsive documents, Puig defers to the Court’s discretion on
                                                                                                                     10 that request.
                                                                                                                     11 IV.     THE DISCOVERY REQUESTS AND RESPONSES AT ISSUE
MANLY STEWART FINALDI




                                                                                                                     12         See Appendix attached as Exhibit "A" to this Stipulation, which contains the
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 contents of the subpoenas at issue.
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 V.      JANE ROE'S CONTENTIONS
                                                                                                                     15         A.      The Court Must Quash Puig's Subpoenas
                                                                                                                     16                 1.      Puig Seeks Privacy-Protected Documents That Are Neither
                                                                                                                     17                         Relevant Nor Proportionate to the Needs of the Case.
                                                                                                                     18         Puig's request for Jane Roe's employment and financial records through
                                                                                                                     19 subpoenas violates Federal Rule of Civil Procedure 26(b)(1) because they are neither
                                                                                                                     20 relevant to any party's claim or defense, nor proportionate to the needs of the case.
                                                                                                                     21 The right to discovery is not limitless. Discovery may be denied where ". . . the
                                                                                                                     22 proposed discovery is outside the scope permitted by Rule 26(b)(1)." Fed. R. Civ. P.
                                                                                                                     23 26(b)(2)(C)(iii).
                                                                                                                     24         The applicable test to assess the merits of a motion to quash is to ascertain
                                                                                                                     25 whether evidence sought by the subpoena at issue is relevant to any party's claim or
                                                                                                                     26 defense, and proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1). Federal
                                                                                                                     27 Rule of Evidence 401 defines relevant evidence as "evidence having any tendency to
                                                                                                                     28 make the existence of any fact that is of consequence to the determination of the action

                                                                                                                                                                      4
                                                                                                                                             JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 10 of 25 Page ID
                                                                                                                                      #:2354



                                                                                                                    1 more or less probable than it would be without the evidence." Fed. R. Evid. 401. Here,
                                                                                                                    2 none of the information sought by Puig through his subpoenas is relevant because
                                                                                                                    3 Jane Roe's financial and employment records have no bearing on any facts at
                                                                                                                    4 consequence in this action. Jane Roe has repeatedly made it known that she is not
                                                                                                                    5 seeking damages for any loss of earnings or earning capacity. Exhibit 2 to Plaintiff's
                                                                                                                    6 Rule 26 Disclosure.2 Specifically, Jane Roe confirmed in verified discovery responses
                                                                                                                    7 that she is not seeking damages for past or future loss of earnings or earning capacity
                                                                                                                    8 and has offered to stipulate to the same. Exhibit "2" to DTR. Given that Jane Roe
                                                                                                                    9 has confirmed on multiple occasions that she is not seeking any such damages,
                                                                                                                   10 Defendant has not—and cannot—provide a valid reason as to why Jane Roe's
                                                                                                                   11 employment history and financial records are relevant to any claims or defenses in
MANLY STEWART FINALDI




                                                                                                                   12 this action.
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13         In spite of Jane Roe's clear, repeated waiver of any loss of earnings or earning
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 capacity claim, Puig has taken the untenable position that Jane Roe must either
                                                                                                                   15 stipulate to waiving "any claims to loss of earnings and loss of earning capacity and
                                                                                                                   16 agreeing not to present any evidence or argument of alleged inability to work, earn
                                                                                                                   17 income, attend to business matters, go to work, etc, and any physical or mental
                                                                                                                   18 disability as it relates to work," or else produce her financial and employment records.
                                                                                                                   19 Exhibit "3" to DTR. Puig further contends that, "[i]f Roe intends on presenting
                                                                                                                   20 evidence or argument regarding alleged impacts on her business or her ability to work,
                                                                                                                   21 we are entitled to the evidence related to those assertions, which includes the financial
                                                                                                                   22 records requested 3." Id. Puig's argument evidences a fundamental misunderstanding
                                                                                                                   23 of Plaintiff's damages claims. As is common among survivors of sexual assault, Jane
                                                                                                                   24
                                                                                                                   25   Jane Roe is willing to further clarify damages she is seeking in this matter by
                                                                                                                        2

                                                                                                                   26 supplementing her initial disclosures.
                                                                                                                   27   Jane Roe maintains that these considerations are more appropriately addressed
                                                                                                                        3

                                                                                                                   28 through motions in limine, jury instructions, etc.

                                                                                                                                                                  5
                                                                                                                                       JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 11 of 25 Page ID
                                                                                                                                      #:2355



                                                                                                                    1 Roe has suffered immense emotional and mental distress as a result of Puig's sexual
                                                                                                                    2 abuse. Certainly, Jane Roe has experienced such emotional and mental distress while
                                                                                                                    3 working at her place of employment (just as she has in all other facets of her life), and
                                                                                                                    4 she reserves her right to present evidence of such emotional and mental distress in
                                                                                                                    5 support of her damages case. However, Jane Roe will not claim that any mental or
                                                                                                                    6 emotional distress that she experienced during her employment caused her to lose
                                                                                                                    7 income or negatively impacted her ability to lose income. 4 Accordingly, Jane Roe has
                                                                                                                    8 not put her financial status, or that of any of her business, at issue in this matter, and
                                                                                                                    9 the records sought by Puig's subpoenas are therefore irrelevant to this action.
                                                                                                                   10            Even assuming arguendo that Jane Roe's financial and employment records had
                                                                                                                   11 some nominal relevance to this litigation, such minimal probative value would not
MANLY STEWART FINALDI




                                                                                                                   12 outweigh Jane Roe's right of privacy with regard to these highly-sensitive records.5
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 Since federal courts recognize state privacy laws as related to discovery requests,6 it
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 is important to note that mere speculation about the relevance of what might be found
                                                                                                                   15 if discovery was allowed, as Puig reasons here, is an insufficient basis for discovery
                                                                                                                   16 of matters protected by a constitutional right of privacy. Davis v. Superior Court, 7
                                                                                                                   17 Cal.App.4th 1008, 1017 (1992); Mendez v. Superior Court 206 Cal.App.3d 557, 570-
                                                                                                                   18 571 (1988) (mere conjecture about what might be found is an insufficient basis for
                                                                                                                   19
                                                                                                                   20   By way of example, to illustrate this distinction, Jane Roe may present evidence that
                                                                                                                        4


                                                                                                                   21 she started crying during work one day while recalling Puig's assault, and therefore,
                                                                                                                      she is emotionally distressed. However, Jane Roe will not argue that, because she
                                                                                                                   22 started crying during work one day while recalling Puig's assault, either Jane Roe or
                                                                                                                   23 any of her businesses lost income or earning potential.
                                                                                                                   24   5
                                                                                                                            The infringement on Jane Roe's right of privacy is further discussed infra.
                                                                                                                   25   Laub v. Horbaczewski, 331 F.R.D. 516, 521 (C.D. Cal. 2019) ("Federal courts also
                                                                                                                        6

                                                                                                                   26 consider privacy rights protected by state constitutions or statutes."); Soto v. City of
                                                                                                                      Concord, 162 F.R.D. 603, 616 (N.D. Cal. 1995) ("Federal Courts ordinarily recognize
                                                                                                                   27 a constitutionally-based right of privacy that can be raised in response to discovery
                                                                                                                   28 requests.")

                                                                                                                                                                    6
                                                                                                                                          JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 12 of 25 Page ID
                                                                                                                                      #:2356



                                                                                                                    1 discovery of matters protected by the constitutional right to privacy).
                                                                                                                    2        Additionally, the information sought by Puig is not proportional to needs of the
                                                                                                                    3 case. Rule 26(b)(1) identifies six factors to consider when determining if the
                                                                                                                    4 proportionality requirements has been met: (1) the importance of the issues at stake
                                                                                                                    5 in the action; (2) the amount in controversy; (3) the parties' relative access to the
                                                                                                                    6 relevant information; (4) the parties' resources; (5) the importance of the discovery in
                                                                                                                    7 resolving the issues; and (6) whether the burden or expense of the proposed discovery
                                                                                                                    8 outweighs its likely benefit. Fed. R. Civ. P. 26(b)(1). The proportionality requirement
                                                                                                                    9 ensures that parties receive information necessary to plead their claims and argue their
                                                                                                                   10 defenses, without unduly burdening either party.
                                                                                                                   11        As set forth above, the information sought by Puig's subpoenas is of no import
MANLY STEWART FINALDI




                                                                                                                   12 whatsoever to the issues at stake in this action, while the undue burden upon Plaintiff
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 that would result from the production of these privacy-protected records would be
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 immense. Thus, Rule 26(b)(1)'s proportionality analysis militates in favor of quashing
                                                                                                                   15 the subpoenas at issue.
                                                                                                                   16               2.      Production of These Highly-Sensitive, Irrelevant Records
                                                                                                                   17                       Would Severely and Unnecessarily Infringe Upon Plaintiff's
                                                                                                                   18                       Privacy Rights.
                                                                                                                   19        The information requested by Puig's subpoenas is not only irrelevant and
                                                                                                                   20 disproportionate to the needs of the case, but is also protected by Jane Roe's
                                                                                                                   21 Constitutional right to privacy, such that production of these records would constitute
                                                                                                                   22 a serious invasion of privacy. See California Constitution, Article 1, Section 1. While
                                                                                                                   23 companies do not have a Constitutional right of privacy, Jane Roe does.
                                                                                                                   24        Federal courts recognize rights of privacy under state law in response to
                                                                                                                   25 discovery. Laub v. Horbaczewski, 331 F.R.D. 516, 521 (C.D. Cal. 2019); Breed v.
                                                                                                                   26 U.S. Dist. Court of Northern Dist. of Cal., 542 F.2d 1114, 1116 (9th Cir. 1976). When
                                                                                                                   27 a party seeks to discover documents subject to the constitutional right to privacy, the
                                                                                                                   28 degree and gravity of the contemplated invasion of privacy must be weighed against

                                                                                                                                                                  7
                                                                                                                                         JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 13 of 25 Page ID
                                                                                                                                      #:2357



                                                                                                                    1 any countervailing interest for reasonable discovery. Williams v. Superior Court, 398
                                                                                                                    2 P.3d 69, 87 (Cal. 2017). Discoverability is not broader than admissibility when it
                                                                                                                    3 comes to discovery of private matters.
                                                                                                                    4        The party asserting the privacy right must establish a legally protected privacy
                                                                                                                    5 interest, a reasonable expectation of privacy, and a threatened serious invasion of
                                                                                                                    6 privacy. Hill v. Nat'l Collegiate Athletic Ass'n, 865 P.2d 633, 654-55 (Cal. 1994).
                                                                                                                    7 Once these elements are established, the party seeking the information must show an
                                                                                                                    8 important and legitimate countervailing interest for the disclosure of the private
                                                                                                                    9 information to overcome the right of privacy. Williams, 398 P.3d at 84; Hill, 865 P.2d
                                                                                                                   10 at 655-56. Notably, "[I]f defendant's legitimate objectives can be readily
                                                                                                                   11 accomplished by alternative means having little or no impact on privacy interests, the
MANLY STEWART FINALDI




                                                                                                                   12 prospect of actionable invasion of privacy is enhanced." Id. at 656.
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13        Jane Roe has a legally protected privacy interest in both her employment and
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 financial records.    Jane Roe has a fundamental right of privacy regarding her
                                                                                                                   15 confidential financial affairs under California Constitution, Article 1, Section 1
                                                                                                                   16 because of the particularly sensitive information contained within one's personal
                                                                                                                   17 finances. Cobb v. Superior Court (1979) 99 Cal.App.3d 543, 550; Pioneer Elecs.
                                                                                                                   18 (USA), Inc. v. Superior Court, 150 P.3d 198, 205 (Cal. 2007); Cal. Civ. Code §
                                                                                                                   19 3295(c). Similarly, Jane Roe's employment records fall within the constitutionally
                                                                                                                   20 protected zone of privacy. Bd. of Trs. v. Superior Court, (1981) 119 Cal.App.3d 516,
                                                                                                                   21 522 (disapproved of on other grounds by Williams v. Superior Court, 398 P.3d 69
                                                                                                                   22 (Cal. 2017)); El Dorado Savings & Loan Association v. Superior Court (1987) 190
                                                                                                                   23 Cal.App.3d 342, 345 (disapproved of on other grounds by Williams, 398 P.3d at 87
                                                                                                                   24 n.8). Employment records also include records of Jane Roe's annual or hourly
                                                                                                                   25 compensation, which, as discussed supra, fall within the protected zone of privacy
                                                                                                                   26 surrounding Jane Roe's personal financial affairs. See Fortunato v. Superior Court
                                                                                                                   27 (2003) 114 Cal.App.4th 475, 480-481 (a party's confidential financial affairs are
                                                                                                                   28 protected by privacy interests, even where the information sought is relevant to the

                                                                                                                                                                 8
                                                                                                                                       JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 14 of 25 Page ID
                                                                                                                                      #:2358



                                                                                                                    1 litigation).
                                                                                                                    2        Jane Roe has a clear expectation of privacy for both categories of documents
                                                                                                                    3 that is "founded on broadly based and widely accepted community norms." Hill, 865
                                                                                                                    4 P.2d at 655. "[T]he state's privacy provision 'extends to one's confidential financial
                                                                                                                    5 affairs as well as to the details of one's personal life[.]'" Pioneer Elecs., 150 P.3d at
                                                                                                                    6 203. Further, there is a long history of “legislative concern 'for the protection of the
                                                                                                                    7 kind of confidential personal data usually included in a personnel file is abundantly
                                                                                                                    8 clear.'" Bd. of Trs., supra, (1981) 119 Cal.App.3d 516, 522 . It is a long-held
                                                                                                                    9 community norm that personal financial information and employment records, like
                                                                                                                   10 personnel files, are confidential.
                                                                                                                   11        As discussed above, Puig's purported reasoning for seeking this information is
MANLY STEWART FINALDI




                                                                                                                   12 insufficient to establish a legitimate countervailing interest that would justify the
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 invasion of Jane Roe's privacy. Even if Puig could establish that the information
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 contained in Jane Roe's financial and employment records had some minimal
                                                                                                                   15 relevance to Jane Roe's claims (which, Jane Roe asserts, he cannot), such would not
                                                                                                                   16 be sufficient to meet the heightened threshold of relevance required to obtain these
                                                                                                                   17 highly-sensitive records.
                                                                                                                   18        In Puig's July 26, 2021 response to Jane Roe's meet and confer letter, Puig
                                                                                                                   19 argues that with respect to Jane Roe's privacy rights related to her earnings "was
                                                                                                                   20 waived upon the filing of this action making the allegations of loss of earnings and
                                                                                                                   21 seeking recovery of lost earnings." Exhibit "3" to DTR. This argument is meritless –
                                                                                                                   22 particularly in light of the fact that Jane Roe has expressly waived her right to seek
                                                                                                                   23 such damages. Under Mr. Aljian's logic, any plaintiff seeking monetary damages
                                                                                                                   24 and/or decreased earnings—whether as a survivor of sexual assault, or injuries
                                                                                                                   25 relating to a car accident—would surrender all financial privacy upon filing a lawsuit.
                                                                                                                   26 As this Court is certainly aware—and as evidenced by the breadth of financial
                                                                                                                   27 privacy—this is not the law. Instead, this is a classic example of victim shaming and
                                                                                                                   28 constitutes nothing more than a fishing expedition and only meant to harass and

                                                                                                                                                                  9
                                                                                                                                       JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 15 of 25 Page ID
                                                                                                                                      #:2359



                                                                                                                    1 intimidate Jane Roe.
                                                                                                                    2         Puig has made no showing whatsoever that he has a legitimate countervailing
                                                                                                                    3 interest to invade Jane Roe's privacy by subpoenaing her employment history or
                                                                                                                    4 financial information. Rather, Puig has merely proffered an argument that such
                                                                                                                    5 documents are generally relevant. Such arguments do not come close to
                                                                                                                    6 demonstrating a legitimate countervailing interest for this constitutionally protected
                                                                                                                    7 private information. Given these facts, this Motion should be granted to prevent Puig
                                                                                                                    8 from seeking this information.
                                                                                                                    9         B.    A Protective Order is Necessary to Protect Jane Roe If the Motion
                                                                                                                   10               to Quash Is Not Granted
                                                                                                                   11               1.      The Court Has the Power to Grant This Protective Order
MANLY STEWART FINALDI




                                                                                                                   12         The trial court has wide discretion to impose limits on discovery, and the
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 Federal Rules of Civil Procedure grant this Court broad latitude in crafting protective
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 orders. Fed.R.Civ.Pro. 26(c); See Phillips v. General Motors Corp., 307 F.3d 1206,
                                                                                                                   15 1211 (9th Cir. 2002). A protective order may be issued for good cause merely “to
                                                                                                                   16 protect a party or person from annoyance, embarrassment, oppression, or undue
                                                                                                                   17 burden or expense…” Fed. R. Civ. Pro. 26(c)(1). For good cause, the Court may enter
                                                                                                                   18 orders protecting specific information from disclosure or forbidding inquiry into
                                                                                                                   19 certain matters, in accordance with Rule 26(c). Id.
                                                                                                                   20         To make a showing of "good cause," the moving party must show specific
                                                                                                                   21 prejudice or harm will result without a protective order. Id. at 1210-11. The seven
                                                                                                                   22 factors outlined in Glenmede Tr. Co. v. Thompson determine whether good cause
                                                                                                                   23 exists: (1) whether disclosure will violate any privacy interests; (2) whether the
                                                                                                                   24 information is being sought for a legitimate purpose or for an improper purpose; (3)
                                                                                                                   25 whether disclosure of the information will cause a party embarrassment; (4) whether
                                                                                                                   26 confidentiality is being sought over information important to public health and safety;
                                                                                                                   27 (5) whether the sharing of information among litigants will promote fairness and
                                                                                                                   28 efficiency; (6) whether a party benefitting from the order of confidentiality is a public

                                                                                                                                                                  10
                                                                                                                                         JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 16 of 25 Page ID
                                                                                                                                      #:2360



                                                                                                                    1 entity or official; and (7) whether the case involves issues important to the public. In
                                                                                                                    2 re Roman Cath. Archbishop of Portland in Oregon, 661 F.3d 417, 424 n.5 (9th Cir.
                                                                                                                    3 2011) (citing Glenmede Tr. Co. v. Thompson, 56 F.3d 476, 483 (3rd Cir. 1995)).
                                                                                                                    4        Trial courts are in the "best position to weigh fairly competing needs and
                                                                                                                    5 interests of the parties affected by discovery. The unique character of the discovery
                                                                                                                    6 process requires that the trial court have substantial latitude to fashion protective
                                                                                                                    7 orders." at 1211-12 (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984)
                                                                                                                    8 (emphasis added)). Moreover, the U.S. and California Constitutions both provide that
                                                                                                                    9 all people have the inalienable right to privacy. California case law holds that
                                                                                                                   10 individuals have privacy interests in financial records, personnel records, medical
                                                                                                                   11 records, and sexual history. See e.g., Eldorado Savings & Loan Ass’n v. Superior
MANLY STEWART FINALDI




                                                                                                                   12 Court (1987) 190 Cal.App.3d 342, 346; Heda v. Superior Court, (1990) 225
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 Cal.App.3d 525, 530; Britt v. Superior Court (1978) 20 Cal.3d 844, 863. Here,
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 counsel for Puig has repeatedly propounded unnecessary and intrusive discovery
                                                                                                                   15 request and Jane Roe is entitled to protection against these abusive discovery tactics.
                                                                                                                   16               2.      Good Cause Exists to Issue A Protective Order
                                                                                                                   17        The Glenmede factors strongly support the entry of a protective order for Jane
                                                                                                                   18 Roe's financial and employment records.7
                                                                                                                   19        Disclosure of Jane Roe's employment and financial records violates her right
                                                                                                                   20 of privacy. Like medical records, an individual's employment and financial records
                                                                                                                   21 are within a constitutionally protected zone of privacy. See Bd. of Trs. v. Superior
                                                                                                                   22 Court, 119 Cal. App. 3d 516, 527 (1981); Fortunato v. Superior Court (2003) 114
                                                                                                                   23 Cal.App.4th 475, 480-481. Public disclosure of any of these documents would be a
                                                                                                                   24 grievous violation of Jane Roe's privacy rights and could potentially subject Jane Roe
                                                                                                                   25
                                                                                                                   26   It is Jane Roe's position that any employment records that she may be required to
                                                                                                                        7

                                                                                                                      produce would be subject to the currently-operative Protective Order in this matter.
                                                                                                                   27 To the extent that the Court disagrees, Jane Roe respectfully requests that the Court
                                                                                                                   28 issue a separate Protective Order as to her employment records.

                                                                                                                                                                  11
                                                                                                                                         JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 17 of 25 Page ID
                                                                                                                                      #:2361



                                                                                                                    1 to substantial financial harm. Given that these documents are completely irrelevant to
                                                                                                                    2 any claim or defense at issue, any violation of Jane Roe's right of privacy in this
                                                                                                                    3 respect is unwarranted. Moreover, disclosure of any name of a business associated
                                                                                                                    4 with Jane Roe risks revealing Jane Roe's identity.
                                                                                                                    5         Disclosure of Jane Roe's employment and financial records would cause Jane
                                                                                                                    6 Roe undue burden--especially considering the irrelevance of the documents--and
                                                                                                                    7 embarrassment. It would require Jane Roe to locate and assemble extensive records
                                                                                                                    8 from five different companies. Further, the Subpoenas at issue require disclosure of
                                                                                                                    9 sensitive financial information. If this information is made public it could negatively
                                                                                                                   10 affect her ability to get a future loan, get deals or sponsorships from companies to
                                                                                                                   11 support her social media career, and continue to build a social medial following.
MANLY STEWART FINALDI




                                                                                                                   12 Revealing sensitive financial and employment records will affect whether new clients
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 will choose to sign contracts with her to promote their products on her social media
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 platform.
                                                                                                                   15         Accordingly, in the event that a Motion to Quash is not granted, there is more
                                                                                                                   16 than enough good cause for this Court to issue to a protective order.
                                                                                                                   17 VI.     PUIG'S CONTENTIONS
                                                                                                                   18         A.     Puig Does Not Oppose Modification of the Protective Order to
                                                                                                                   19                Designate Financial Records Confidential.
                                                                                                                   20         Buried at the end of Roe’s position statement, Roe moves the Court for an Order
                                                                                                                   21 issuing a protective order to prevent public disclosure of the responsive documents.
                                                                                                                   22 The request is unnecessary. First, the Court has already entered a protective order in
                                                                                                                   23 this action. See ECF No. 94. Second, Puig has no objection to the responding parties
                                                                                                                   24 or Roe designating the records confidential under the terms of the Parties’ Protective
                                                                                                                   25 Order, with a reservation of rights to challenge the designation where appropriate.
                                                                                                                   26         Indeed, Puig offered this to Roe during the meet and confer process, and Roe
                                                                                                                   27 rejected it. Specifically, in the email dated July 26, 2021, at 10:38 a.m., Puig’s counsel
                                                                                                                   28 stated “[t]he Court has entered a protective order. Puig has no objection to the

                                                                                                                                                                  12
                                                                                                                                       JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 18 of 25 Page ID
                                                                                                                                      #:2362



                                                                                                                    1 companies producing the records and designating them confidential. However, this is
                                                                                                                    2 without waiver of Puig’s right to challenge the designation under the terms of the
                                                                                                                    3 protective order upon review of the records produced.” See Declaration of Taylor
                                                                                                                    4 Rayfield (“Rayfield Decl.”), Ex. 3 (see July 26, 2021, email at 2:56 p.m.). Roe
                                                                                                                    5 rejected the proposal, thereby preserving the right to present such evidence and
                                                                                                                    6 argument. Id. at Ex. 3 (see July 26, 2021, email at 3:12 p.m.).
                                                                                                                    7         Now, Roe burdens the Court with a motion seeking the precise relief Puig had
                                                                                                                    8 already offered and she rejected. Regardless, Puig has not changed his position
                                                                                                                    9 regarding the Protective Order. He has no objection to an order modifying the current
                                                                                                                   10 Protective Order to include all financial records of company’s owned by Roe within
                                                                                                                   11 the category of information that can be designated “confidential,” with a reservation
MANLY STEWART FINALDI




                                                                                                                   12 of rights to challenge the designation, where appropriate, under the terms of the order.
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13         B.    The Subpoenas Seek Relevant Documents.
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14         Puig is entitled to discovery “regarding any nonprivileged matter that is
                                                                                                                   15 relevant to any party’s claim or defense and proportional to the needs of the case[.]”
                                                                                                                   16 Fed. R. Civ. P. 26(b)(1). Information does not need to be admissible in evidence to be
                                                                                                                   17 discoverable. Id. As the requesting party, Puig has the initial burden of establishing
                                                                                                                   18 relevance. See United States v. McGraw-Hill Companies, Inc. 2014 WL 164738, at
                                                                                                                   19 *8 (C.D. Cal., 2014). The December 2015 amendments to Rule 26 of the Federal
                                                                                                                   20 Rules of Civil Procedure did not shift the burden of proving proportionality to the
                                                                                                                   21 party seeking discovery. See Fed. R. Civ. P. 26, Adv. Comm. Notes on Rules – 2015
                                                                                                                   22 Amendment (“Restoring the proportionality calculation to Rule 26(b)(1) . . . does not
                                                                                                                   23 place on the party seeking discovery the burden of addressing all proportionality
                                                                                                                   24 considerations.”). Once Puig establishes relevance, the burden shifts to Roe to clarify,
                                                                                                                   25 explain, and support why the request should be denied. See Blankenship v. Hearst
                                                                                                                   26 Corp., 519 F.2d 418 (9th Cir. 1975); see also Superior Communs. v. Earhugger, Inc.,
                                                                                                                   27 257 F.R.D. 215, 217 (C.D. Cal., 2009). For the reasons stated herein, the information
                                                                                                                   28 is relevant, and Roe cannot meet her shifted burden.

                                                                                                                                                                 13
                                                                                                                                       JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 19 of 25 Page ID
                                                                                                                                      #:2363



                                                                                                                    1         Roe contends that the documents requested by the Subpoenas are not relevant
                                                                                                                    2 because she “has repeatedly made it known that she is not seeking damages for any
                                                                                                                    3 loss of earnings or earning capacity.” See Sec. V(A)(1), supra. She cites to her Rule
                                                                                                                    4 26 Disclosure (see Rayfield Decl., Ex. 1) and her verified discovery responses stating
                                                                                                                    5 that she is not seeking such damages (see Rayfield Decl., Ex. 2). She has made similar
                                                                                                                    6 statements in emails between the parties. See Aljian Decl., Ex. A, pp. 12-13, 23 (see
                                                                                                                    7 June 7, 2021, email from T. Rayfield stating “Plaintiff’s Financial information have
                                                                                                                    8 absolutely nothing to do with this litigation. Plaintiff is not making a claim of loss of
                                                                                                                    9 earnings or earning capacity.”). However, the fact remains, Roe and her attorney’s
                                                                                                                   10 contentions contradict the express allegations in her operative pleading, the First
                                                                                                                   11 Amended Complaint (“FAC”).
MANLY STEWART FINALDI




                                                                                                                   12         First, the FAC specifically claims damages for past and future lost income. See
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 Aljian Decl., Ex. B (FAC, ECF No. 19), ¶¶ 20, 28, 34, 42. Paragraph 20 of the FAC,
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 for example, alleges that “Plaintiff will sustain a loss of earning capacity, in addition
                                                                                                                   15 to lost earnings, past, present, and future.” Id.at Ex. B, ¶ 20. Furthermore, Paragraphs
                                                                                                                   16 3-4 of her Prayer seek recovery of “loss of earning capacity” and “loss of future
                                                                                                                   17 earnings.” Id. at Ex. B, p. 11. She has also alleged that Puig caused her to suffer
                                                                                                                   18 permanent physical and mental disabilities: “Plaintiff was injured and hurt in her
                                                                                                                   19 health, strength and activity, sustaining injuries to [her] body, and shock and injury to
                                                                                                                   20 [her] nervous system and person, as well as psychological and emotional injuries, all
                                                                                                                   21 of which said injuries have caused and continue to cause Plaintiff great physical,
                                                                                                                   22 mental and nervous pain and suffering. Plaintiff is informed and believes and
                                                                                                                   23 thereupon alleges that said injuries will result in some permanent disability[.]” Id. at
                                                                                                                   24 Ex. B, ¶¶ 18, 26, 32, 40 (emphasis added).
                                                                                                                   25         In light of these allegations, Roe has certainly placed her financial status,
                                                                                                                   26 earnings, and earning capacity at issue as well as her ability to work and function in
                                                                                                                   27 the workplace. Therefore, Roe’s financial records and that of her businesses (and the
                                                                                                                   28 income she derives from her businesses) are relevant to the potential and actual

                                                                                                                                                                 14
                                                                                                                                       JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 20 of 25 Page ID
                                                                                                                                      #:2364



                                                                                                                    1 damages asserted and her contentions regarding an alleged disability. See Peck v.
                                                                                                                    2 County of Orange, 2020 WL 4218223, at *6 (C.D. Cal. July 10, 2020) (ruling that a
                                                                                                                    3 decedent’s financial records are relevant to claims and defenses for past and future
                                                                                                                    4 lost income); Evans v. Affiliated Computer Services, Inc., 2014 WL 12600831, at *5
                                                                                                                    5 (C.D. Cal. May 9, 2014) (citing case law compelling disclosure of financial records,
                                                                                                                    6 such as tax returns, where plaintiffs asserted lost income and wages); Young v. U.S.,
                                                                                                                    7 149 F.R.D. 199, 204-05 (S.D. Cal. 1993) (concluding that a defendant must be entitled
                                                                                                                    8 to obtain discovery of tax returns to evaluate and defend against a claim for lost
                                                                                                                    9 wages). Further, the records are material to the issue of causation and whether her
                                                                                                                   10 claimed damages are a result of her alleged injuries. Therefore, the Subpoenas seek
                                                                                                                   11 documents that are directly relevant to Roe’s claimed damages and are clearly within
MANLY STEWART FINALDI




                                                                                                                   12 the scope of permissible discovery under Fed. R. Civ. P. 26(b)(1).
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13         Second, Roe’s representations in her Rule 26 Disclosures arguably do not
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 foreclose the earnings damages. The Rule 26 Disclosures are replete with qualifying
                                                                                                                   15 language reserving her right to supplement the disclosure and to “update her damages
                                                                                                                   16 amounts” with newly discovered evidence. Roe further qualifies her disclosure on the
                                                                                                                   17 basis that her investigation is ongoing and that the “exact amount of damages” she
                                                                                                                   18 seeks has not been determined at the initial stages of discovery. See Rayfield Decl.,
                                                                                                                   19 Ex. 1, pp. 1:23-2:6, 3:6-12, 4:19-26, 5:6-10. Courts in this District often look directly
                                                                                                                   20 to the allegations in the operative pleading when ruling on the sufficiency of the scope
                                                                                                                   21 of damages and computation of claimed damages set forth in a party’s disclosure
                                                                                                                   22 under Fed. R. Civ. P. 26(a)(1)(A)(iii). See e.g., Somers v. Digital Realty Trust, Inc.,
                                                                                                                   23 2017 WL 2954909, at *9 (C.D. Cal. 2017 Jul. 11, 2017); Frontline Medical
                                                                                                                   24 Associates, Inc. v. Coventry Health Care, 263 F.R.D. 567, 568 (C.D. Cal. 2009).
                                                                                                                   25 Roe’s Rule 26 Disclosure under Fed. R. Civ. P. 26(a)(1)(iii) is completely silent as to
                                                                                                                   26 her alleged loss of income and earning capacity (which is information available
                                                                                                                   27 exclusively to Roe and her businesses). Indeed, there is no express waiver of those
                                                                                                                   28 damages in the disclosures. It is also ambiguous as to whether she may eventually

                                                                                                                                                                 15
                                                                                                                                       JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 21 of 25 Page ID
                                                                                                                                      #:2365



                                                                                                                    1 seek those damages at a later time.
                                                                                                                    2         Third, Roe’s discovery responses also arguably do not foreclose seeking
                                                                                                                    3 recovery of the damages alleged in the FAC. In response to Special Interrogatory
                                                                                                                    4 Numbers 5-7, Roe states that she “is not making a claim for loss of earnings, including
                                                                                                                    5 any loss of earning capacity or loss of future earnings.” Rayfield Decl., Ex. 2, pp. 9:7-
                                                                                                                    6 8, 10:3-4, 10:27-11:1. Roe may seek to amend or supplement the response, and she
                                                                                                                    7 makes no express waiver of these damages at trial.
                                                                                                                    8         Puig has made proposals to resolve this dispute. Puig offered to withdraw the
                                                                                                                    9 Subpoenas if Roe entered a stipulation and proposed order waiving any right to
                                                                                                                   10 damages related to earnings or earning capacity. See Rayfield Declaration, Ex. 3 (see
                                                                                                                   11 July 26, 2021, email at 2:56 p.m.); see also Aljian Decl., Ex. A, pp. 12-13 (June 8,
MANLY STEWART FINALDI




                                                                                                                   12 2021, email at 5:40 p.m., relating to similar document requests served directly upon
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 Roe). Originally, during the Parties’ telephonic meet and confer regarding the
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 document requests propounded on Roe, Roe agreed to the express waiver. Id. at Ex.
                                                                                                                   15 A, pp. 8-9 (see June 11, 2021, email at 5:51 p.m.). Immediately thereafter, however,
                                                                                                                   16 Roe changed her mind and refused to enter the express waiver. Id. After service of
                                                                                                                   17 the Subpoenas, and during the meet and confer process regarding this Motion, Puig
                                                                                                                   18 offered to withdraw the Subpoenas if Roe agreed to (1) an express waiver of any
                                                                                                                   19 claims to loss of earnings and loss of earning capacity and (2) a waiver of rights to
                                                                                                                   20 present at trial any evidence or argument of alleged inability to work, earn income,
                                                                                                                   21 attend to business matters, go to work, etc., and any physical or mental disability as it
                                                                                                                   22 relates to work. See Rayfield Declaration, Ex. 3 (see July 26, 2021, email at 2:56
                                                                                                                   23 p.m.). Roe agreed to stipulate that “she is not seeking past or future lost earnings or
                                                                                                                   24 earning capacity.” Id. at Ex. 3 (see July 26, 2021, email at 3:12 p.m.). However, she
                                                                                                                   25 did not want to foreclose Roe’s ability to present evidence that the alleged incident
                                                                                                                   26 affected her work, her productivity, or her income. She makes a vague reference to
                                                                                                                   27 that issue in her position statement in footnotes 3-4 regarding crying at work.
                                                                                                                   28 Although it is difficult to understand for what purpose that testimony might be

                                                                                                                                                                 16
                                                                                                                                       JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 22 of 25 Page ID
                                                                                                                                      #:2366



                                                                                                                    1 admissible at trial, it appears to be a backdoor means of introducing evidence of
                                                                                                                    2 alleged financial harm.
                                                                                                                    3         In any event, this is in the discovery phase. The scope of discovery is
                                                                                                                    4 determined by the pleadings. She is seeking lost earning and earning capacity. She is
                                                                                                                    5 claiming permanent disabilities. She wants to present that evidence that the incident
                                                                                                                    6 affected her work and her income. Therefore, Puig is entitled to evidence that the
                                                                                                                    7 incident had no impact on her productivity or income, including the financial records
                                                                                                                    8 at issue.
                                                                                                                    9 VII. The Responsive Documents are Proportional to the Needs of the Case.
                                                                                                                   10         Roe identifies the proportionality factors identified in Fed. R. Civ. P. 26(b)(1)
                                                                                                                   11 and relies on her Rule 26 Disclosures and discovery responses to argue, in conclusory
MANLY STEWART FINALDI




                                                                                                                   12 fashion, that the proportionality requirement is not met. See Sec. IV(A)(1), supra.
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 While the burden of establishing proportionality does not fall on Puig alone, each
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 factor is addressed below.
                                                                                                                   15         As to the first factor, the Subpoenas seek records that are directly relevant to
                                                                                                                   16 Roe’s claimed damages for loss of earnings and earning capacity (as discussed above).
                                                                                                                   17 The Subpoenas do not seek Roe’s tax returns. However, courts have ruled that even
                                                                                                                   18 tax returns are discoverable when the plaintiff alleges loss of income and wages. See
                                                                                                                   19 e.g., Peck, 2020 WL 4218223, at *6 (C.D. Cal. July 10, 2020); Evans, 2014 WL
                                                                                                                   20 12600831, at *5 (C.D. Cal. May 9, 2014); Young, 149 F.R.D. 199, 204-05 (S.D. Cal.
                                                                                                                   21 1993). Even if Roe does not seek damages for loss of income and earning capacity,
                                                                                                                   22 the records are probative of the extent of her claimed mental and physical injuries for
                                                                                                                   23 which she does seek damages, including her alleged physical and mental disability
                                                                                                                   24 and her requested punitive damages. Accordingly, the records are highly important to
                                                                                                                   25 the issues at stake in the action.
                                                                                                                   26         As to the second factor, the amount in controversy supports disclosure based
                                                                                                                   27 on the severity of injuries Roe alleges to have suffered and will continue to suffer.
                                                                                                                   28 Roe omits a computation of damages in her Rule 26 Disclosure for loss of income,

                                                                                                                                                                 17
                                                                                                                                       JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 23 of 25 Page ID
                                                                                                                                      #:2367



                                                                                                                    1 but she seeks general damages in excess of $50,000.00 and punitive damages for
                                                                                                                    2 injuries that she claims are so severe that they will result in permanent disability. See
                                                                                                                    3 Aljian Decl., Ex. B, ¶¶ 18, 26, 32, 40. Based upon informal discussions, it is Puig’s
                                                                                                                    4 understanding that Roe is seeking millions of dollars in alleged damages. Aljian Decl.,
                                                                                                                    5 ¶ 4.
                                                                                                                    6         As to the third and fourth factors, Roe has superior access to the relevant
                                                                                                                    7 information. And she or her businesses will need to expend minimal resources to
                                                                                                                    8 produce the requested information. Puig has only requested income statements,
                                                                                                                    9 balance sheets, cash flow statements, and evidence of compensation to Roe during a
                                                                                                                   10 five-year period. These are all records that would typically be maintained and
                                                                                                                   11 generated in the ordinary course of business and easily assessable. Roe has direct
MANLY STEWART FINALDI




                                                                                                                   12 access to the information because the records are those maintained by businesses she
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 admits she owns.
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14         As to the fifth factor, the records are important in resolving issues pertaining to
                                                                                                                   15 both Roe’s alleged income, her physical and mental distress-related damages, and
                                                                                                                   16 Puig’s defenses. The Subpoenas seek records limited to less than three years before
                                                                                                                   17 and after the alleged incident, which provide a comparative basis for evaluating Roe’s
                                                                                                                   18 activities and earnings over the two time periods. Puig disputes that Roe’s illustrative
                                                                                                                   19 example of offering evidence of her crying at work to show symptoms of emotional
                                                                                                                   20 distress can be isolated from the inference that the alleged assault negatively impacted
                                                                                                                   21 her income and earning potential, especially when presented to a jury at trial. Taking
                                                                                                                   22 Roe’s example one step further, countervailing evidence that her ability to work and
                                                                                                                   23 that her businesses did not suffer a negative impact may be used to rebut the severity
                                                                                                                   24 of her alleged emotional, mental, and physical harm or claims of permanent disability.
                                                                                                                   25         And as to the sixth factor, Roe has not provided any facts to show the burden
                                                                                                                   26 on her or her businesses and the expense associated with producing the requested
                                                                                                                   27 records, especially where the Protective Order can address any such concerns. Even
                                                                                                                   28 if she had, she cannot dispute that the highly probative value of the limited scope of

                                                                                                                                                                  18
                                                                                                                                       JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 24 of 25 Page ID
                                                                                                                                      #:2368



                                                                                                                    1 records outweighs any minimal burden of production.
                                                                                                                    2         A.     Countervailing Interests Outweigh the Privacy Interests at Issue.
                                                                                                                    3         Roe contends that she has a legally protected privacy interest in both her
                                                                                                                    4 employment and financial records and that such interests preclude disclosure. But
                                                                                                                    5 privacy rights are not absolute. See Britt v. Superior Court, 20 Cal.3d 844, 855-56
                                                                                                                    6 (1978). Courts have frequently found that a party’s need for information may
                                                                                                                    7 outweigh privacy rights that another party may have. See e.g., Peck, 2020 WL
                                                                                                                    8 4218223, at *6 (C.D. Cal. July 10, 2020); Evans, 2014 WL 12600831, at *5 (C.D.
                                                                                                                    9 Cal. May 9, 2014); Davis v. Kelly Services, Inc., 2017 WL 10562943 (C.D. Cal.
                                                                                                                   10 2017); Young, 149 F.R.D. 199, 204-05 (S.D. Cal. 1993); Barsamian v. City of
                                                                                                                   11 Kingsburg, 2008 WL 2168996 (E.D. Cal. 2008); Cook v. Yellow Freight System,
MANLY STEWART FINALDI




                                                                                                                   12 Inc., 132 F.R.D. 548, 552 (E.D. Cal. 1990). The courts in the foregoing cases have
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 concluded that employment records, financial records, and even tax returns are
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 discoverable over privacy objections where claims of lost income are alleged. Roe
                                                                                                                   15 has put her personal private information at issue in this litigation, and she “cannot be
                                                                                                                   16 allowed to make her very serious allegations without affording [Puig] an opportunity
                                                                                                                   17 to put their truth to the test.” Vinson v. Superior Court, 43 Cal.3d 833, 842 (Cal. 1987).
                                                                                                                   18 Lastly, Puig served the Subpoenas on corporate business entities, which do not have
                                                                                                                   19 any constitutional rights to privacy. See Roberts v. Gulf Oil Corp., 147 Cal.App.3d
                                                                                                                   20 770, 791 (1983). Thus, any privacy interests in income statements, balance sheets,
                                                                                                                   21 and cash flow statements that are routinely maintained by businesses do not enjoy
                                                                                                                   22 equal privacy rights as individuals do under constitutional protections.
                                                                                                                   23         As previously explained, Puig has no objection to designating the responsive
                                                                                                                   24 financial records confidential under the terms of the Protective Order. Puig does not
                                                                                                                   25 seek discovery of the information for any purpose other than this litigation and to
                                                                                                                   26 defend against Roe’s claims and damages. Puig does object to an Order quashing
                                                                                                                   27 production of this information, as it is directly relevant to the claims asserted in the
                                                                                                                   28 FAC and the damages sought in the FAC.

                                                                                                                                                                  19
                                                                                                                                       JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
                                                                                                     Case 2:20-cv-11064-FMO-MRW Document 117-1 Filed 08/05/21 Page 25 of 25 Page ID
                                                                                                                                      #:2369



                                                                                                                    1 DATED: August 5, 2021               MANLY STEWART FINALDI
                                                                                                                    2
                                                                                                                    3
                                                                                                                                                          By: /s/ Taylor Rayfield
                                                                                                                    4
                                                                                                                                                              TAYLOR RAYFIELD
                                                                                                                    5                                         Attorneys for Plaintiff
                                                                                                                    6
                                                                                                                    7
                                                                                                                        Dated: August 5, 2021                  DAILY ALJIAN LLP
                                                                                                                    8
                                                                                                                    9
                                                                                                                                                               By: /s/ Reed Aljian
                                                                                                                   10
                                                                                                                                                               Reed Aljian
                                                                                                                   11                                          Attorneys for Defendant and Counter-
MANLY STEWART FINALDI




                                                                                                                                                               Complainant YASIEL PUIG
                                                                                                                   12
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27
                                                                                                                   28

                                                                                                                                                               20
                                                                                                                                      JOINT STIPULATION RE MOTION TO QUASH PUIG'S SUBPOENAS
